[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. Sabol, Slip Opinion No. 2021-Ohio-2059.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-2059
                     COLUMBUS BAR ASSOCIATION v. SABOL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Columbus Bar Assn. v. Sabol, Slip Opinion No.
                                   2021-Ohio-2059.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        former Code of Professional Responsibility—Conditionally stayed six-
        month suspension.
     (No. 2021-0217—Submitted March 31, 2021—Decided June 22, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-037.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Suzanne Kay Sabol, of Columbus, Ohio, Attorney
Registration No. 0033077, was admitted to the practice of law in Ohio in 1983.
        {¶ 2} In July 2020, relator, the Columbus Bar Association, charged Sabol
with failing to properly deposit funds into and maintain records for her client trust
                             SUPREME COURT OF OHIO




account. The parties entered into stipulations of fact, misconduct, and aggravating
and mitigating factors and agreed that Sabol should serve a stayed six-month
suspension with a period of monitored probation. After a hearing, a three-member
panel of the Board of Professional Conduct dismissed one of the alleged rule
violations, found that Sabol had engaged in the remaining stipulated misconduct,
and recommended that we impose a conditionally stayed six-month suspension.
The board issued a report adopting the panel’s findings and recommended sanction,
and neither party has objected to the board’s report.
       {¶ 3} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                   Misconduct
       {¶ 4} Sabol is a solo practitioner focusing in domestic-relations law. She
stipulated that from 1983 through 2019, she failed to comply with Ohio’s ethical
rules regulating the safekeeping of client funds and client trust accounts.
Specifically, she routinely deposited and held client retainers in her law firm’s
operating account. Although she maintained a client trust account, she deposited
client funds into that account only on certain occasions. For example, she would
deposit the proceeds from the sale of a home into her trust account before
distributing the money. Or she would transfer a client’s unused retainer from her
operating account into her trust account before refunding the money to the client.
Sabol admitted that because she deposited advanced legal fees into her operating
account and regularly paid personal expenses from that account, she may have paid
personal expenses with client funds before they were earned.
       {¶ 5} The parties also stipulated that even though Sabol had failed to
comply with the ethical rules regulating client trust accounts, she had maintained
an accounting of her operating account and had kept detailed records demonstrating
running balances for services rendered against each client’s retainer. Thus, Sabol
was able to refund to clients any unused retainers, and the board found that there




                                         2
                                     January Term, 2021




was no evidence—and no clients had complained—that Sabol had failed to timely
return unearned client funds.
         {¶ 6} At her disciplinary hearing, Sabol admitted that about ten years after
becoming a lawyer, she became concerned about her procedures for handling
retainers. Yet she also testified that she was unsure of the rules and scared of being
reported to disciplinary authorities.            She further testified that since relator
commenced its disciplinary investigation, she had attended a continuing-legal-
education (“CLE”) course on attorney fees and fund management, hired a
bookkeeper, and purchased new case-management software.
         {¶ 7} Based on this conduct, the parties stipulated and the board found that
by failing to maintain client funds in a separate, interest-bearing trust account,
Sabol violated Prof.Cond.R. 1.15(a) (requiring a lawyer to hold the property of
clients in an interest-bearing client trust account, separate from the lawyer’s own
property) and former DR 9-102(E)(1) (requiring an attorney to maintain client
funds in an interest-bearing account). In addition, the parties stipulated and the
board found that Sabol failed to maintain the required records for her client trust
account and to perform monthly reconciliations of the account in violation of
Prof.Cond.R. 1.15(a) and 1.15(a)(2) through (5) (requiring a lawyer to maintain
certain records regarding funds held in a client trust account and certain bank
records as well as to perform and retain a monthly reconciliation of the account)
and former DR 9-102(B)(3) (requiring a lawyer to maintain complete records of all
client property coming into the lawyer’s possession and render appropriate
accounts to each client).1
         {¶ 8} We agree with the board’s findings of misconduct.




1. Because Sabol’s misconduct occurred both prior to and after February 1, 2007, the effective date
of the Rules of Professional Conduct, relator charged Sabol under the former Code of Professional
Responsibility and the counterpart provisions of the current Rules of Professional Conduct.




                                                3
                             SUPREME COURT OF OHIO




                                       Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 10} The board found one aggravating factor: that Sabol had committed
multiple offenses, see Gov.Bar R. V(13)(B)(4). In mitigation, the board found that
Sabol has no prior discipline and had lacked a dishonest or selfish motive, made a
timely and good-faith effort to rectify the consequences of her misconduct, had a
cooperative attitude toward the disciplinary proceedings, and submitted evidence
of good character and reputation. See Gov.Bar R. V(13)(C)(1) through (5). In
addition, the board noted that Sabol had acknowledged the wrongful nature of her
misconduct and that none of her clients had been injured by her accounting failures.
       {¶ 11} The board reviewed a number of cases involving attorneys who
similarly failed to comply with the requirements of Prof.Cond.R. 1.15(a). For
example, in Cincinnati Bar Assn. v. Turner, 161 Ohio St.3d 19, 2020-Ohio-4030,
160 N.E.3d 717, an attorney deposited client funds into her operating account rather
than her client trust account for nearly two years, mishandled clients’ retainers in
two matters, and failed to promptly refund an advanced fee to one client. Mitigating
factors included the attorney’s clean disciplinary record, the absence of a dishonest
or selfish motive, cooperation in the disciplinary process, and evidence of good
character. As a solo practitioner, the attorney had failed to study and understand
Prof.Cond.R. 1.15’s requirements, although the board found no indication that she
had failed to provide the legal services for which her clients had paid her. The
board also credited the attorney for her commitment to rectifying her misconduct.
We suspended the attorney’s license for one year but stayed the suspension on
conditions, including that she complete CLE in law-office management and submit
to monitored probation. Id. at ¶ 15.




                                          4
                               January Term, 2021




       {¶ 12} The board also cited Disciplinary Counsel v. Fletcher, 122 Ohio
St.3d 390, 2009-Ohio-3480, 911 N.E.2d 897, in which an attorney failed to
maintain required records to document the identity of funds in his client trust
account, used his client trust account as his operating account to pay business and
personal expenses, and provided impermissible financial assistance to one client.
Mitigating factors included the attorney’s clean disciplinary record, lack of a
dishonest or selfish motive, and cooperation in the disciplinary process. We found
that the attorney’s poor accounting practices had resulted from a “complete lack of
understanding and appreciation of his duty to safeguard client funds.” Id. at ¶ 16.
And although the attorney commingled personal and client funds, no one had
accused him of misappropriation and no clients had been harmed as a result of his
misconduct. In addition, the attorney acknowledged his deficiencies and promised
to find help to properly manage his various bank accounts. We imposed a six-
month suspension stayed on conditions, including that he complete one year of
monitored probation. Id. at ¶ 17.
       {¶ 13} Here, the board expressed concerns about the extended period of
time during which Sabol engaged in misconduct and her failure to take corrective
action after she questioned her own handling of client retainers. But because of the
significant mitigating evidence and the fact that Sabol has taken concrete steps to
prevent recurrence of her misconduct, the board recommends that she serve a six-
month suspension stayed on conditions, including that she complete CLE and a
one-year term of monitored probation focused on law-office management and
compliance with client-trust-account regulations.
       {¶ 14} We adopt the board’s recommendation. The circumstances here are
similar to those in Fletcher, and in mitigation, Sabol has no prior discipline in a
lengthy and otherwise unblemished legal career, she lacked a dishonest or selfish
motive, she cooperated in the disciplinary process, there is no evidence that her
actions harmed any of her clients, and she has instituted corrective measures to




                                         5
                             SUPREME COURT OF OHIO




ensure the proper safekeeping of client funds in the future. We therefore agree that
a conditionally stayed six-month suspension is the appropriate sanction in this case.
                                    Conclusion
       {¶ 15} For the reasons explained above, Suzanne Kay Sabol is hereby
suspended from the practice of law in Ohio for six months, with the suspension
stayed in its entirety on the conditions that she (1) complete a one-year term of
monitored probation pursuant to Gov.Bar R. V(21) focused on law-office
management and compliance with client-trust-account regulations, (2) complete a
minimum of three hours of CLE on law-office management and compliance with
client-trust-account regulations, in addition to the other requirements of Gov.Bar
R. X, and (3) refrain from any further misconduct. If Sabol fails to comply with
any condition of the stay, the stay will be lifted and she will serve the entire six-
month suspension. Costs are taxed to Sabol.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       BRUNNER, J., not participating.
                               _________________
       Vorys, Sater, Seymour & Pease, L.L.P., and Elizabeth T. Smith; and Kent
R. Markus, Bar Counsel, and Thomas E. Zani, Deputy Bar Counsel, for relator.
       The Tyack Law Firm Co., L.P.A., and James P. Tyack, for respondent.
                               _________________




                                         6